Citation Nr: 1415255	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  09-32 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for tinnitus.

2. Entitlement to a compensable rating for bilateral hearing loss.

3. Entitlement to a compensable rating for residual scar, status post left knee soft tissue lesion.

4. Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for skull trauma residuals with headaches, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1975 to February 1988.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was notified in a June 2011 letter than he was scheduled for a Board hearing in August 2011.  In a June 2011 letter the Veteran stated that he wished to cancel his hearing, specifically noting he did not want to reschedule it.  In a September 2011 letter the Veteran indicated he was not informed in a timely manner of where to respond regarding his scheduled Board hearing and assumed that it was rescheduled.  The Board finds that the Veteran was properly notified of the hearing, which he chose to cancel in writing. 

The Board notes that although the Veteran has listed entitlement to service connection for a lung condition as an appealed issue on his August 2009 VA Form 9, that issue, which was adjudicated in an April 2009 RO decision, is not currently before the Board.  For the issue to be certified to the Board the RO must issue a statement of the case in response to the Veteran's notice of disagreement and the Veteran must subsequently file a VA-9.  

In addition, although the issues of entitlement to service connection for vertigo and entitlement to individual unemployability are listed in the March 2014 appellate brief filed by the Veteran's representative, they are also not before the Board as the Veteran did not perfect his appeal in those matters as neither is listed on his August 2009 VA Form 9.  Therefore, those issues will not be addressed in this Board decision.

In his September 2007 claim, the Veteran requested service connection for a left knee disability manifest with his knee giving way and locking up.  However, the September 2008 rating decision adjudicated only an increased rating claim for residual scar, status post left knee soft tissue lesion and did not address whether the Veteran should be separately service-connected for a functional left knee disability.  In his notice of disagreement and other statements, the Veteran has continued to contend he should be service-connected for a functional left knee disability, to include arthritis and degenerative bone disease.  Therefore, as the issue of service connection for a left knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for skull trauma residuals with headaches, and if so, whether service connection is warranted being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1. The current 10 percent rating for tinnitus is the maximum schedular rating.

2. The Veteran has no worse than level I hearing loss in each ear.

3. A 9 by 0.1 centimeter scar on the Veteran's left knee is stable, nontender, with no adherence to or defects in the underlying structures, and does not result in limitation of motion or loss of function.


CONCLUSIONS OF LAW

1. There is no legal basis for the assignment of an initial disability rating in excess of 10 percent for tinnitus. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2013).

2. The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2013).

3. The criteria for a compensable rating for residual scar, status post left knee soft tissue lesion, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.118, Diagnostic Code 7800-7805 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

	Tinnitus

The Veteran contends that his tinnitus has worsened over the years and that he is entitled to a disability rating in excess of 10 percent.

The Board acknowledges the Veteran's complaint, however, the 10 percent rating he is currently assigned is the maximum schedular rating available for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2013).  As there is no legal basis upon which to award a higher schedular evaluation for tinnitus or separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

The Board has also considered whether an extraschedular evaluation is warranted, but finds that it is not.  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluation assigned is adequate.  The Veteran's tinnitus, which is manifest with recurrent ringing in his ears, is contemplated by the schedular criteria.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

	Hearing Loss

The Veteran is presently in receipt of a noncompensable evaluation for his service-connected bilateral hearing loss pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  

The rating schedule establishes eleven auditory acuity levels designated from level I for essentially normal auditory acuity to level XI for profound deafness.  38 C.F.R. § 4.85 (2013).  Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next highest Roman numeral. 38 C.F.R. § 4.86 (2013). However, considering the Veteran's audiological evaluation results as noted below, 38 C.F.R. § 4.86 does not apply to this case.

The Veteran was afforded a VA audiological evaluation in August 2008.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
65
60
LEFT
25
20
10
65
75

Speech recognition scores were 94 bilaterally.

Applying the results of the examination to the tables laid out by the regulations shows level I hearing loss for each ear and results in a noncompensable rating.

While the Board acknowledges the hearing difficulties that the Veteran has reported, the ratings for hearing loss are based on a mechanical application of the tables provided by law.  The Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Lendenmann, 3 Vet. App. 345.

The Board has further considered whether an extraschedular rating is warranted, but finds the manifestations of the Veteran's service-connected bilateral hearing loss, namely a loss of hearing, are fully contemplated by the rating criteria.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun, 22 Vet. App. 111.

	Left Knee Scar

The Veteran currently has a noncompensable rating for residual scar, status post left knee soft tissue lesion.

Scars are rated under Diagnostic Codes 7800-7805.  38 C.F.R. § 4.118.  On October 23, 2008, during the course of this appeal, the rating criteria pertaining to scars were revised.  The revisions to these diagnostic codes are applicable only to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  As the Veteran's claim was received in August 2007 and he has not requested reevaluation under the revised criteria, the revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008); 73 Fed. Reg. 54,708 (Jan. 20, 2012).

At the Veteran's July 2008 VA examination he was found to have one scar on his left knee 9 centimeters long and 0.1 centimeters wide.

Diagnostic Code 7800 contemplates scars of the head, face or neck and therefore does not apply in this case.  38 C.F.R. § 4.118.

Diagnostic Code 7801 contemplates scars that are deep or cause limited motion.  A compensable rating is assigned for a deep scar that is an area of at least 6 square inches.  A deep scar is one associated with underlying soft tissue damage.  Id.  In this case, no underlying tissue damage has been shown to be associated with the Veteran's scar, nor does the scar cover an area of at least 6 square inches, so a compensable rating is not available under this code.

Diagnostic Code 7802 contemplates superficial scars or those that do not cause limited motion.  A compensable rating is assigned for a superficial scar that is in an area or areas of 144 square inches or greater.  A superficial scar is one not associated with underlying soft tissue damage.  Id.  In this case, the Veteran's scar is not 144 square inches or greater, therefore a compensable rating is not available under this code.

Diagnostic Code 7803 contemplates scars that are superficial and unstable.  An unstable scar is one where for any reason there is frequent loss of covering of skin over the scar.  Id.  In this case, the Veteran's scar has not been found to be unstable, therefore a rating is not available under this code.

Diagnostic Code 7804 contemplates superficial scars that are painful upon examination.  Id.  At the Veteran's July 2008 VA examination the Veteran's scar was found to be nontender to palpation and not painful.  Further, the Veteran has not contended that the scar itself is painful.  Therefore, a rating is not available under this code.

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  Id.  The July 2008 VA examiner found that the Veteran's scar does not result in limitation of motion or loss of function.  As the evidence does not show any disabling effects due to the scar itself, any additional rating related to the scar is not warranted.

	Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in October 2007, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in July and August 2008.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The examiners provided the Board with sufficient information to rate the Veteran's disabilities.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for tinnitus is denied.

A compensable rating for bilateral hearing loss is denied.

A compensable rating for residual scar, status post left knee soft tissue lesion is denied.


REMAND

In January 2008 the Veteran claimed service connection for brain damage due to a 1982 in-service head injury.  For the Veteran's claim to be reopened he must show new and material evidence as his claim was previously denied by the RO in May 1988 and August 1993 decisions that became final.

The Veteran contends that imaging done at the VA in November 2007 shows he has current residuals of his in-service head injury.  The Board is unable to determine whether the records constitute new and material evidence as the entire magnetic resonance imaging (MRI) report does not appear to be included in the file.  On remand, a complete copy of the November 26, 2007 MRI report should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of the Veteran's November 26, 2007 brain MRI from the West Palm Beach VA Medical Center.  If the MRI report indicates head injury residuals the RO/AMC should consider whether the claim should be reopened and the Veteran afforded a VA examination.

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



  

____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


